Citation Nr: 0915683	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  06-15 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Entitlement to restoration of a 60 percent disability rating 
for service-connected fungal infection of the scalp, trunk, 
arms, and neck, currently rated as 30 percent disabling, from 
August 1, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1990 to June 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which reduced a 60 percent disability rating for 
the Veteran's service-connected skin disability to 30 
percent, effective August 1, 2005.  The Veteran expressed 
disagreement with the reduction and perfected a substantive 
appeal.

During the pendency of this appeal, in May 2005, as a result 
of a change in domicile of the Veteran, jurisdiction of this 
matter was transferred to that of the RO located in St. 
Petersburg, Florida.


FINDINGS OF FACT

1.  In an October 2004 rating decision, the RO notified the 
Veteran of a proposed rating reduction in the disability 
rating of his service-connected skin disability from 60 
percent to 30 percent.

2.  A May 2005 rating decision reduced the disability rating 
for the service-connected skin disability from 60 percent to 
30 percent, effective August 1, 2005.

3.  The Veteran's service-connected skin disability more 
closely approximates dermatitis or eczema that requires 
constant or near-continuous systematic therapy, such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.





CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria have been met for the restoration of a 60 percent 
disability rating for fungal infection of the scalp, trunk, 
arms, and neck.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.105, 4.1, 4.2, 4.7, 4.118, Diagnostic 
Code 7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable or be of assistance to this inquiry. 
 
In the decision below, the Board grants the Veteran's claim 
for a restoration of a 60 percent disability rating for 
service-connected skin disability.  The RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified have been 
obtained.  38 U.S.C.A. § 5103A.  VA has associated with the 
claims file the service treatment records and reports of his 
post-service care.  He has also been afforded VA 
examinations.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of his claim.

Restoration of a 60 percent disability rating

The Veteran seeks restoration of a 60 percent rating for his 
service-connected fungal infection of the scalp, trunk, arms, 
and neck.  Essentially, he contends that such a rating had 
been in effect since service connection had been granted and 
that there had been no improvement in the associated 
symptomatology when the RO reduced that rating to 30 percent 
disabling, effective August 1, 2005.  Therefore, he maintains 
that the 60 percent disability rating should be restored. 
 
After reviewing the record, the Board finds that the 
Veteran's service-connected skin disability more nearly 
reflects the criteria for a 60 percent disability rating.  
Accordingly, that rating will be restored.

By a rating action in November 2002, the RO granted the 
Veteran's claim of service connection for a fungal infection 
of the scalp, trunk, arms and neck.  A 60 percent disability 
rating was assigned, effective May 24, 2002.  At the time of 
the November 2002 rating decision, the claims file included 
an August 2002 VA skin examination report that reflected the 
Veteran's report of having a constant rash on his upper arms, 
back of the neck, back of the scalp, down the back to the 
inside of his buttocks, and his lower and upper abdomen.  He 
reported that the rash was constant unless he used prescribed 
medications.  The Veteran was noted to use medication to 
treat his symptoms on an as needed basis.  Physical 
examination of the skin revealed maculopapular lesions on the 
occipital scalp and hairline, back of the neck, upper 
bilateral scapula down to the gluteal folds and into the 
gluteal folds, the interior chest down to the pelvis, 
bilateral upper arms, and shoulders.  No pain or tenderness 
was noted upon palpation of the lesions.  The Veteran 
reported experiencing flare ups during hot weather and more 
pruritis at night versus the day.  The diagnosis was skin 
tinea versicolor covering the anterior and posterior trunk, 
plus the upper arms, neck, and occipital scalp.  The 
percentage of the body affected by the skin disorder was not 
reported.  The examiner noted a moderate functional 
impairment.  

The Veteran was notified of the RO's intent to reduce the 60 
percent disability rating for service-connected skin disorder 
by a rating action and letter both dated in October 2004.  
Thereafter, he was afforded an opportunity to have a pre-
determination hearing and given at least 60 days in which to 
present additional evidence.  38 C.F.R. §§ 3.105(e), (i).  In 
February 2005, and more than 60 days after the Veteran 
received notice of the proposed disability rating reduction, 
the Veteran requested a personal hearing; however, he did not 
make his hearing request within the appropriate time frame.  
Final action to reduce the 60 percent disability rating to 30 
percent was taken pursuant to 38 C.F.R. § 3.105(e) in March 
2005.  The reduction was made effective beginning August 1, 
2005.

Based on a review of this procedural history, it appears that 
the RO complied with all of the requirements of 38 C.F.R. § 
3.105(e).  The Veteran was notified of his rights, given an 
opportunity for a hearing, and provided with time to respond.  
Finally, the reduction was made effective no sooner than 
permitted by current law and regulations ("the last day of 
the month in which a 60-day period from the date of notice to 
the beneficiary of the final action expires").  38 C.F.R. § 
3.105(e).  

The next question is whether the Veteran's service-connected 
disability demonstrated an actual improvement.  After 
reviewing the record, the Board finds that the Veteran's 
service-connected skin disability more closely approximates 
the criteria for a 60 percent disability rating.  
Accordingly, that rating will be restored.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

The Board notes that effective August 30, 2002, VA amended 
the rating schedule for evaluating skin disabilities.  See 67 
Fed. Reg. 49,596 (Jul. 31, 2002) (codified at 38 C.F.R. § 
4.118).  The Veteran has expressed disagreement with the 
reduction of his skin disability, effective as of August 1, 
2005.  Thus, the revised rating criteria for evaluating skin 
disabilities are for application.
 
The Veteran's skin disorder is rated by analogy to eczema, in 
accordance with Diagnostic Code 7806.  38 C.F.R. §§ 4.20, 
4.118, Diagnostic Code 7806.  Under this diagnostic code, the 
highest disability rating of 60 percent is warranted where 
more than 40 percent of the entire body or more than 40 
percent of exposed areas is affected, or; where constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required during the past 12-
month. Id. 

Potentially applicable in rating the Veteran's skin 
disability are the Diagnostic Codes applicable to rating 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801-7805), depending upon 
the predominant disability.  38 C.F.R. § 4.118.  The Board 
notes that Diagnostic Code 7800 provides that a 50 percent 
disability rating is warranted when there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features, or; with four or 
five characteristics of disfigurement.  An 80 percent 
disability rating is warranted when there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features, or; 
with six or more characteristics of disfigurement.  See 38 
C.F.R. § 4.118, Diagnostic Code 7800, Note (1).  Diagnostic 
Code 7801 provides that scars (other than those involving the 
head, face, or neck) that are deep or that cause limited 
motion warrant a maximum 40 percent for an area or areas 
exceeding 144 square inches (929 sq. cm.).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.   38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1).  A 
deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2).  
The Board notes that Diagnostic Codes 7802 to 7805 provide a 
maximum 10 percent disability rating for superficial scars.  
See Diagnostic Code 7802-7805. 
 
VA outpatient treatment records dated from July 2003 to 
October 2005 reflect that the Veteran was treated 
intermittently for a reported skin rash.  A July 2003 
treatment record shows that he was prescribed a 
corticosteroid cream for twice daily treatment of tinea 
versicolor on his back.  Later that same month, his condition 
was noted to have improved and he was prescribed 
corticosteroids to treat his condition on an as needed basis.  
In June 2005, he was noted to have a rash on his right 
posterior shoulder area and right upper arm.  Treatment notes 
dated in July 2005 show the Veteran's report of an itchy 
face, scalp, and upper back, during heat and sun exposure.  
He was prescribed the daily use of a corticosteroid shampoo 
to his entire body and the use of a corticosteroid cream and 
topical treatment on an as needed basis.  In September 2005, 
he was prescribed a corticosteroid cream to be applied to 
affected areas twice a day and another corticosteroid cream 
to be used on an as needed basis.  He was treated for 
pseudofolliculitis barbae of the beard and scalp in October 
2005, at which time he reported having an itchy scalp when 
exposed to heat.  He was prescribed the continued use of 
corticosteroid shampoo and topical treatment.  

In July 2004, the Veteran underwent a VA skin examination, at 
which time the claims file was reviewed.  The Veteran 
reported having flare ups of a pruritic rash on his back, 
shoulders, back of the neck, and scalp about every two 
months, with more flare ups occurring during the summer 
months.  The rash was described as itchy, but without any 
associated fever, chills, weight changes or anorexia.  He was 
noted to use prescription corticosteroid cream and shampoo to 
treat his symptoms, with a prescribed frequency of twice 
daily.  Physical examination revealed dense overlapping, skin 
colored papules on the back of the torso down to waistline, 
posterior bilateral shoulders, and posterior neck.  The 
papules were noted to extend to the occipital region.  There 
was no alopecia noted.  Brown macules were noted but the 
examination was negative for scars.  The examiner noted the 
Veteran's condition to have reported cyclic recurrences, with 
the most recent documented flare up in 2004.  The diagnosis 
was tiena versiocolor on the back and scalp.  The condition 
was noted to cover 20 percent of the total exposed skin 
surface and 20 percent of the total body surface.  A mild 
functional impairment was noted.    

The Veteran underwent a second VA skin examination in 
February 2006, at which time the claims file was reviewed.  
The examiner noted that the Veteran used prescribed 
corticosteroid shampoos, creams, and topical treatments to 
treat his condition with a frequency ranging from several 
times a week to three times a week; he reported that 
prescription shampoo and creams decreased the presence of 
pustules, but that itching and raised lesions still 
persisted.  The Veteran reported that if he stopped using his 
medication for a few weeks, or his skin got overheated, 
pustules would cover the occipital area of his scalp, neck, 
and upper back and his pseudofollicuilitis barbae would 
exacerbate.  Constant or near constant treatment using 
corticosteroid shampoos and creams and topical treatment was 
noted with fair results.  Physical examination of the skin 
revealed the following:  generally distributed thick, black 
lesions, with rare scattered small pustules on the scalp; 
several small, localized pustules hidden in the facial hair; 
two lesions on the upper back; and no current lesions visible 
or palpable on the buttocks.  Discoloration and increased 
pigmentation was noted on the head, torso and buttocks.  At 
the time of the examination, there was no evidence of tinea 
infections.  The examination revealed that less than five 
percent of the exposed areas and less than five percent of 
his total body area were affected by the Veteran's skin 
condition.  The diagnosis was pseudofolliculitis barbae, 
tinea versicolor by consult, inactive at the time of the 
examination, and nodular lesions of undetermined origin.  It 
was noted that itching and eruptions of lesions increased 
upon the Veteran's skin becoming hot or when he perspired.  
The examiner concluded that the diagnoses had no significant 
effect on the Veteran's usual occupation, but had a moderate 
effect on his recreation and a severe effect on his ability 
to exercise and participate in sports.  

In his May 2006 VA Form 9, the Veteran stated that he still 
experienced symptoms of his skin disorder on his back, arm, 
neck, and chest.  He indicated that his symptoms manifests at 
night, and during exposures to the sun and heat.  He reported 
using four different medications, to include corticosteroid 
creams and shampoos, to treat his condition.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is in relative equipoise as to 
the restoration of a 60 percent disability rating for the 
Veteran's service-connected skin disability.  The Board 
acknowledges that since the July 2004 VA skin examination, 
the medical evidence reflects that the Veteran's skin 
disability has generally covered less than 20 percent of his 
entire body or the exposed areas affected.  However, the 
evidence shows that the Veteran's service-connected skin 
disability is of a varying severity, with flare ups during 
hot weather and at night, requiring an overall constant or 
near constant treatment with corticosteroids for the 12 month 
period prior to the reduction, to warrant a 60 percent 
disability rating under Diagnostic Code 7806.  Specifically, 
the July 2004 VA examination report reflects that the 
Veteran's twice daily use of corticosteroids to treat his 
skin condition.  VA treatment records dated from July 2003 to 
October 2005, similarly show that the Veteran was prescribed 
the use of corticosteroids to treat a skin disorder on his 
back, shoulders, face, neck, and scalp as frequently as twice 
a day.  Subsequently, the February 2006 VA examiner reported 
that the Veteran experienced flare ups of his symptoms if he 
stopping using his prescribed medication or his skin became 
overheated.  The examiner noted the condition required 
constant or near-constant treatment with prescription steroid 
medication, as the Veteran reported using prescribed 
medication to treat his symptoms approximately three times 
per week.  While the Board acknowledges that the record 
reflects intermittent treatment for the Veteran's skin 
disability with periods of improved symptomatology, there is 
no evidence of record that shows that his disability has 
improved to such an extent that it does not require constant 
or near-constant systematic treatment with prescription 
medications.  Resolving all reasonable doubt in the Veteran's 
favor, the preponderance of the medical evidence indicates 
that overall throughout the pendency of this appeal the 
Veteran's skin disability has required constant or near-
constant systematic therapy using such agents as 
corticosteroids.  Thus, the Veteran's service-connected skin 
disability more closely approximates the criteria for a 60 
percent disability rating under Diagnostic Code 7806.

The weight of the evidence is in approximate balance and the 
claim will be granted on that basis.  38 U.S.C.A. § 5107(b); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993) (observing that under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail 
upon the issue).

The Board has also considered rating the Veteran's service-
connected disability under Diagnostic Codes 7800-7805, but 
finds none that may be assigned on the facts of record or 
which would avail the Veteran of a higher disability rating.  
Diagnostic Code 7800 is not applicable, because the Veteran 
does not demonstrate visible or palpable tissue loss or any 
of the eight characteristics of disfigurement.  Similarly, 
the evidence does not show that the Veteran has deep scars 
covering areas exceeding 144 square inches to warrant a 40 
percent disability rating under Diagnostic Code 7801.  As 
noted above, Diagnostic Codes 7802-7805 do not allow for a 
disability rating higher than 10 percent disabling.  
Therefore, the Veteran would not receive a more favorable 
rating under these diagnostic codes.  Nonetheless, Diagnostic 
Codes 7801-7805 are not applicable because the evidence does 
not show that the Veteran suffers from any scarring.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of Diagnostic Code should be upheld so long as it is 
supported by explanation and evidence).

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, 
the rating criteria reasonably describe the Veteran's 
disability level and symptomatology; thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluations are, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted.

 
ORDER

Restoration of a 60 percent disability rating for service-
connected fungal infection of the scalp, trunk, arms, and 
neck is granted, subject to the laws and regulations 
governing monetary awards.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


